       Case 1:19-cv-01024-KG-KK Document 30 Filed 09/08/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO

AMERICAN NATIONAL PROPERTY
AND CASUALTY COMPANY,
a foreign insurer,

      Plaintiff,

vs.                                                      Civ. No. 19-1024 KG/KK

JOHN HAROLD WHISENANT, individually
and as THE PERSONAL REPRESENTATIVE
OF THE ESTATE OF JOYCE MOWERY
WHISENANT, the ESTATE OF JOYCE MOWERY
WHISENANT, WHIZ REALTY, L.L.C., a New
Mexico Limited Liability Company, and WHIZWAY
FARM, L.L.C., a New Mexico Limited Liability Company,
WHIZ FAMILY, L.L.C., a New Mexico Limited Liability
Company, WHIZWAY INVESTMENT & FACILITY
DEVELOPMENT, L.L.C., a New Mexico Limited Liability
Company, ELIAS BARELA, individually and as assignee
and successor in interest to JANICE WITTROCK, an
Involuntary Defendant,

      Defendants.

                             FINAL ORDER OF DISMISSAL

      Having granted the Motion to Dismiss and to Abstain (Doc. 11) by entering a

Memorandum Opinion and Order contemporaneously with this Final Order of Dismissal,

      IT IS ORDERED that this lawsuit is dismissed without prejudice and that this case is

now terminated.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
